Day, J.
Appellant, for the reversal of this case, relies upon State v. Baldy, 17 Iowa, 43; and Ryan v. Harrow, 27 Id., 500. This case does not fall fully within the doctrine of either of those. In State v. Baldy, after the jury had retired in charge of the bailiff to consider of their verdict, one of them was permitted to separate from his fellows, and he went to a grocery store and drank a glass of ale or lager beer, and then returned with the bailiff to the jury room. In Ryan v. Harrow, the motion to set aside the verdict was based upon the ground that certain of the jury drank intoxicating liquors and were intoxicated, while deliberating upon their verdict. -In both these cases, the liquor was drunk after the causes were submitted to the jury. The respective jurors, iminediately after partaking of the liquors, engaged in the consideration of the cases. In this case, the juror in question drank two glasses of beer, after the adjournment of the court for the day, before the final submission of the cause, and eleven hours before the trial of the cause was resumed. It is apparent that we must go much beyond the doctrine of the two cases *45relied upon, before we can hold that this verdict should be disturbed because of the conduct of the juror. We think these cases carry the doctrine to the verge, and* beyond them we do not feel willing to go.
The court did not err in refusing to grant a new trial.
Aeeirmed.